Case 6:19-cv-00199-ADA Document 12 Filed 07/26/19 Page 1of5

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

WACO DIVISION

Trilogy Enterprises, Inc.

VS. Case No,: 6:19-cv-00199-ADA
Trilogy Education Services, Inc.

MOTION FOR ADMISSION PRO HAC VICE
TO THE HONORABLE JUDGE OF SAID COURT:

Comes now Jason D. Rosenberg

 

, applicant herein, and

moves this Court to grant admission to the United States District Court for the Western District of

Trilogy Education Services, Inc.

Texas pro hac vice to represent in this case, and

 

would respectfully show the Court as follows:

I. Applicant is an attorney and a member of the law firm (or practices under the name of)

ALSTON & BIRD LLP with offices at:

 

Mailing address: 1201 West Peachtree Street, Ste. 4900

 

City, State, Zip Code: Atlanta, GA 30309-3424

 

 

 

 

 

 

 

 

 

 

Telephone: 404-88 1-7000 Facsimile: 404-881-7777
2. Since _ July 5, 2007 , Applicant has been and presently is a
member of and in good standing with the Bar of the State of Georgia
Applicant's bar license number is 510855
3. Applicant has been admitted to practice before the following courts:
Court: Admission date:
Supreme Court of Georgia January 7, 2008
U.S. District Court, N,D. Georgia September 10, 2007
U.S. District Court, Colorado December 13, 2018

 

 

See attached Addendum for full list
4,

Case 6:19-cv-00199-ADA Document 12 Filed 07/26/19 Page 2 of 5

Applicant is presently a member in good standing of the bars of the courts listed above,
except as provided below (list any court named in the preceding paragraph before which

Applicant is no longer admitted to practice):

Not Applicable

 

 

 

 

 

 

I x have have not previously applied to Appear Pro Hac Vice in this district

 

 

court in Case[s]:

 

 

Number: !*}8-ev-1072-LY on the 2th day of January 2019
Number: 1:10-cev-00215-SS on the 7th day of April . 2010
Number: on the day of

 

Applicant has never been subject to grievance proceedings or involuntary removal
proceedings while a member of the bar of any state or federal court, except as

provided:
Not Applicable

Applicant has not been charged, arrested, or convicted of a criminal offense or offenses,

except as provided below (omit minor traffic offenses):

Not Applicable

Applicant has read and is familiar with the Local Rules of the Western District of Texas

and will comply with the standards of practice set out therein.
Case 6:19-cv-00199-ADA Document 12 Filed 07/26/19 Page 3 of 5

, Applicant will file an Application for Admission to Practice before the United States
District Court for the Western District of Texas, if so requested: or Applicant has
co-counsel in this case who is admitted to practice before the United States District
Court for the Western District of Texas.

Co-counsel: Brady Cox

 

Mailine address: “!ston & Bird LLP, 2200 Ross Ave., Ste. 2300

 

City, State. Zip Code: Dallas, Texas 75201

214-922-3400

 

Telephone:

 

Should the Court grant applicant's motion, Applicant shall tender the amount of $100.00 pro hac
vice fee in compliance with Local Court Rule AT-I(f)(2) [checks made payable to: Clerk, U.S. District
Court].

Wherefore, Applicant prays that this Court enter an order permitting the admission of

Jason D. Rosenberg to the Western District of Texas pro hac vice for this case only.

 

Respectfully submitted,

Jason D. Rosenberg

 

[printed a OAD licant]

til! 2

iianawd of a

CERTIFICATE OF SERVICE
1 hereby certify that | have served a true and correct copy of this motion upon each attorney of

record and the original upon the Clerk of Court on this the @ ¢ day of | July

Jason D, Rosenberg

Bo
Senay off: np

 

[printed nay

 
 

 
Case 6:19-cv-00199-ADA Document 12 Filed 07/26/19 Page 4of 5

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

WACO DIVISION
Trilogy Enterprises, Inc.
VS. Case No.: 6:19-cv-00199-ADA
Trilogy Education Services, Inc,
ORDER

BE IT REMEMBERED on this day, there was presented to the Court the Motion for

Admission Pro Hac Vice filed by Jason D. Rosenberg , counsel for

Trilogy Education Services, Inc. , and the Court, having reviewed the motion, enters

 

the following order:

IT 1S ORDERED that the Motion for Admission Pro Hac Vice is GRANTED, and

Jason D. Rosenberg may appear on behalf of Trilogy Education Services, Inc.

 

in the above case.
IT IS FURTHER ORDERED that _J480n D. Rosenberg . if he/she
has not already done so, shall immediately tender the amount of $100.00, made payable to: Clerk, U.S.
District Court, in compliance with Local Court Rule AT-I(f)(2).

SIGNED this the day of July , 20

 

UNITED STATES DISTRICT JUDGE
Case 6:19-cv-00199-ADA Document 12 Filed 07/26/19 Page 5of5

ADDENDUM
In addition to the Courts & Bar associations listed in response to Question
No. 3, please note that Jason Rosenberg is also admitted to practice before the
following courts:

° U.S. Court of Appeals for the 2nd Circuit, December 8, 2010;

° U.S. Court of Appeals for the 4"" Circuit, October 8, 2004;

° U.S. Court of Appeals for the 7th Circuit, December 7, 2001;

° U.S. Court of Appeals for the 11th Circuit, May 27, 2016;

° US. District Court for the District of Colorado, December 13, 2018;

@ U.S. District Court for the Northern District of Georgia, September 10,
2007;

° U.S. District Court for the Middle District of Georgia, August 5, 2008;

° U.S. District Court for the Northern District of Illmois, December 20, 2001;

. U.S. District Court for the Eastern District of Virginia, December 9, 2004;

° U.S. District Court for the Western District of Virginia, December 21, 2004;
° Supreme Court of Georgia, January 7, 2008

° State Bar of Illinois, Bar No. 6275801, December 20, 2001 (inactive status);
° State Bar of Virginia, Bar No. 68603, October 15, 2004

Jason Rosenberg is a member in good standing in all jurisdictions in which
he is admitted to practice, and no disciplinary action or grievance proceeding has

ever been filed, or is pending, against him.
